DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
That the amendment to the claim languages filed on or about 8/19/22 has been fully considered and made of record.  Claims 1-9 and 21-31 are now pending of record.  In that claims 1-9 are unelected and is/are requested to be canceled.
An OA on the merits of claims 21-31 as follows:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “an assembly”(claim 1, line 1) and “a device component “ (claim 21, line 12); “first and second fastener” (see claim 28, line 3-4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“, further comprising”(claim 21, line 3) should be changed to:--” comprises”--.  For clarity of the claim.
whether “a device component “ (claim 21, line 12) as same as that in claim 21, line 1.  Also it is unclear as to what being referring as “a device component” and whether this directed to” a component 402 in the device 400 “ as defined in para. 0062 “, please clarify.
Claims 22-31 also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of independent claim 21.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 28-29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stolz et al (6226184). In an alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolz et al as applied above.
Stolz et al discloses the claimed assembly, configured to operatively dissipate heat from a device component, comprising: 
a heat plate 104 , further comprising: 
a top surface including at least a first location, a second location, and a third location (see Fig. 9, which depicts plate 104 having a top surface including at least a first location, a second location, and a third location); and 
a spring 40; wherein the spring further comprises: a first spring member; and a second spring member (see Figs. 6-8 as marked up below); 
wherein the first spring member is attached to the heat plate at the first location (see Figs. 8-9); 
regarding to “wherein the second spring member attaches the spring to the heat plate at one of the second location, when the spring is compressed by a device component, or the third location, when the spring is not compressed by the device component” appear to be satisfied by the above since no further structural limitation existed because the above is condition statement and is therefore not inventive when departing from the Stolz reference  and common general knowledge without exercising any inventive skills.


    PNG
    media_image1.png
    745
    649
    media_image1.png
    Greyscale

As applied to claims 28-29, refer to discussion at col. 5, lines 45-46 for teaching of fastener 36’s associated with the assembly.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendment to the claims still raise 112 issues (see above).
Unelected invention method is/are requested to be cancelled.  Applicant reserves the rights to pursue unelected claims 1-9 in a divisional application or continuation application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt